Citation Nr: 0837100	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  03-22 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a vision disorder, 
claimed as secondary to the service-connected diabetes 
mellitus.

2.  Entitlement to service connection for neuropathy and 
edema of the lower extremities, claimed as secondary to the 
service-connected diabetes mellitus.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from November 1967 to June 
1969, including approximately 14 months in Vietnam.  This 
case originally came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

In November 2004, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  The case was remanded for additional 
development in November 2005.  The case has now been returned 
to the Board for appellate review.

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The appellant is not currently diagnosed with diabetic 
retinopathy.

2.  The appellant's diabetes mellitus disability did not 
cause or worsen the appellant's refractive error or senile 
cataracts.

3.  The appellant does not currently experience any diagnosed 
lower extremity neurological deficit or disorder.


CONCLUSIONS OF LAW

1.  Service connection for a vision disorder is not warranted 
on a direct basis, a presumptive basis or a secondary basis.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Service connection for peripheral neuropathy of the lower 
extremities is not warranted on a direct basis, a presumptive 
basis or a secondary basis.  38 U.S.C.A. §§ 1101, 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in April 2002 (prior to the initial AOJ decision in 
this matter), and in November 2005.  These documents informed 
the appellant of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In those letters, the RO 
informed the appellant about what was needed to establish 
entitlement to service connection, on both a direct basis and 
a secondary basis.  The letter informed the appellant of what 
evidence was required to substantiate the service connection 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  

The case was subsequently readjudicated as evidenced by the 
December 2007 Supplemental Statement of the Case (SSOC).  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed as to his service connection claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical treatment records.  Private and VA medical treatment 
records were also obtained and associated with the claims 
file.  The appellant was able to present testimony during a 
videoconference Board hearing conducted at the RO in November 
2004.  The appellant's Social Security Administration 
disability benefit records were obtained and associated with 
the claims file.  The appellant was afforded VA medical 
examinations.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information concerning ratings and 
effective dates in a letter dated in July 2006.  Proceeding 
with this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.

Even if complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims 
decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his November 2004 videoconference 
hearing that he began to have a bad feeling in his legs in 
1994.  He said that his legs would swell up periodically and 
that there was a tickling sensation.  He also reported 
experiencing numbness in his legs.  The appellant further 
testified that he experienced a short-term loss of vision in 
1996, and that his diabetes was thereafter diagnosed and 
treated.  He said that his vision ended up "a little 
cloudy" and that his last eye examination was in 2002, when 
glasses were prescribed for him.  The appellant stated that 
his current eye symptoms consisted of the need for glasses 
for reading and for distant vision. 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).

In September 2006, the provisions of 38 C.F.R. § 3.310 were 
amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the appellant's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, whichever version favors the 
claimant.

A.  Medical evidence

Review of the appellant's service medical treatment records 
reveals that he did not wear glasses at the time of his 
service separation examination in June 1969.  His uncorrected 
vision was determined to be 20/20 in each eye.  Neurological 
examination of the appellant was normal.

Post-service, review of the appellant's VA medical treatment 
records reveals that he was admitted to a VA hospital in 
October 2001.  Neurological examination at admission revealed 
no sensory changes and no paralysis.  The appellant did not 
have any gait disturbance.  There was no edema of his 
extremities.  Neurological testing was described as intact.

The appellant underwent a VA eye examination in May 2002.  
Refractive error was found on examination.  The examiner 
stated that there was no evidence of nonproliferaive diabetic 
retinopathy.  The appellant also underwent a VA medical 
examination in May 2002; he complained of leg and foot 
numbness.  On physical examination, there was no edema of his 
extremities.  The appellant exhibited adequate sensation in 
his lower extremities during neurological testing.  Nerve 
conduction studies were accomplished and these were normal; 
there was no evidence of neuropathy.

The appellant underwent a physical examination in conjunction 
with his admission to a VA hospital in June 2003.  The 
admission physical was normal except for a finding of 
bilateral cataracts.  An ophthalmologist was consulted to 
rule out diabetic retinopathy.  No such retinopathy was found 
by the ophthalmologist.  The appellant had another eye 
consultation at a VA facility in August 2004.  He was noted 
to have cataracts in each eye.  There was no evidence of any 
diabetic changes.  A VA problem list dated in November 2006 
included a notation of peripheral nerve disease, bilateral 
peroneal sensory-motor neuropathy.

The appellant underwent a VA eye examination in May 2007; the 
examiner reviewed the appellant's claims file.  The appellant 
complained of tearing and blurry vision.  He reported wearing 
glasses for five or six years.  He denied ocular pain.  On 
examination, the appellant had correct vision of 20/20 in the 
right eye and 20/25+2 in the left eye.  The examiner rendered 
diagnoses of refractive error (hypermetropia, astigmatism and 
presbyopia) and bilateral senile cataracts with good 
corrected visual acuity.  The examiner stated that no 
diabetic retinopathy was observed.  The examiner further 
stated that the appellant's loss of vision was caused by his 
refractive error and that the loss of vision, including the 
cataracts, was not etiologically related to the diabetes 
mellitus.  The examiner's responses substantially complied 
with the November 2005 remand directives.

The appellant also underwent a VA neurological examination in 
May 2007; the examiner reviewed the claims file.  The 
appellant complained of a tingling sensation in his lower 
extremities for ten years.  He also complained of weakness, 
paresthesias, pain, tingling, edema and coldness.  On 
physical examination, no functional impairment of the muscles 
of the appellant's lower extremities was demonstrated.  There 
was no muscle atrophy.  The appellant's knee and ankle 
reflexes were 2+ and he exhibited a normal gait and normal 
balance.  No function of any joint was affected by a nerve 
disorder.  Nerve conduction studies (NCS) were accomplished 
in June 2007; a normal study was assessed and there was no 
evidence of neuropathy in the appellant's lower extremities.  
The examiner concluded that there was no evidence of 
peripheral neuropathy in the appellant's lower extremities on 
examination as confirmed by the NCS.  The examiner's 
responses substantially complied with the November 2005 
remand directives.

B.  Loss of vision claim

The medical evidence of record confirms that the appellant 
has been diagnosed with refractive error (hypermetropia, 
astigmatism and presbyopia) in each eye.  However, service 
connection for said refractive error is not warranted.  There 
is no medical evidence of any right eye or left eye injury 
in-service; the appellant has not claimed that there was any 
such injury in service.  In the absence of some event of 
trauma, refractive error shown on examination is not a 
disability for which compensation benefits may be authorized.  
38 C.F.R. §§ 3.303(c), 4.9; See e.g., Browder v. Brown, 
5 Vet. App. 268 (1993).  

The medical evidence of record indicates that the appellant 
denied wearing glasses or contact lenses at the time of his 
June 1969 separation examination; according to the evidence 
of record, his use of glasses dates to 2001 or 2002.  There 
is no clinical evidence to suggest that the appellant's 
current refractive error is related to in-service trauma.  
Because the defective vision is attributable to refractive 
error, the current defective vision, including hypermetropia, 
astigmatism and presbyopia, does not amount to a disability 
for which compensation benefits may be paid.  38 C.F.R. 
§ 3.303(c).  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Nothing in the current record attributes the 
appellant's right or left eye refractive error 
(hypermetropia, astigmatism and presbyopia) to acquired 
pathology such as trauma, including any incident of service.  
Furthermore, the May 2007 VA examiner concluded that the 
appellant's loss of vision was caused by his refractive error 
and that this loss of vision was not caused by, or the result 
of, the service-connected diabetes mellitus.  There is no 
medical evidence to the contrary in the evidence of record.

The appellant has also been diagnosed with bilateral senile 
cataracts; however, there is no medical opinion of record to 
link the cataracts in either eye to service, or to any 
service-connected disability.  No cataract in either eye was 
clinically demonstrated until many years after the 
appellant's June 1969 separation from service.  Furthermore, 
the May 2007 VA examiner concluded that the appellant's loss 
of vision, including cataracts, was not caused by, or the 
result of, the service-connected diabetes mellitus.  There is 
no medical evidence to the contrary in the evidence of 
record.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the appellant has submitted no 
competent medical evidence showing that the claimed cataracts 
were present in service or were present within one year 
following separation from service.  The claimant does not 
satisfy this element of a claim of service connection by 
merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

On the other hand, there is competent medical evidence of 
record linking the appellant's cataracts to the aging 
process.  In addition, there is no clinical evidence of 
record of any diabetic retinopathy or diabetic eye changes.

The appellant has presented his own statements regarding the 
development or aggravation of his claimed eye and vision 
problems being etiologically related to his service-connected 
diabetes disability.  However, the record does not show that 
he is a medical professional, with the training and expertise 
to provide clinical findings regarding the existence of eye 
disease, or its etiologic relationship to his service-
connected diabetes disability.  Consequently, his statements 
are credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing the existence of 
aggravation or a nexus between the claimed eye conditions and 
his service-connected diabetes disability or any other 
service-connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Therefore, the preponderance of the evidence is against the 
appellant's service connection claim for a vision disorder.  
The Board must accordingly conclude that the appellant's 
claims for service connection for these conditions claimed as 
secondary to service connected disability must fail.  The 
Board also concludes that the evidence presented for and 
against the claims for refractive error (hypermetropia, 
astigmatism and presbyopia) and cataracts - whether on a 
direct basis or a presumptive basis or a secondary basis - is 
not in approximate balance such that a grant of any requested 
benefit is required by 38 U.S.C.A. § 5107(b).

In sum, given the absence of a competent medical opinion as 
to the existence of clinical significance or of a nexus 
between the claimed refractive error (hypermetropia, 
astigmatism and presbyopia) and cataracts and some incident 
of service or to a service-connected disability, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a vision disorder and 
service connection must therefore be denied.  See Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

C.  Neuropathy claim

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
law specifically limits entitlement to service connection to 
cases where disease or injury has resulted in disability.  
38 U.S.C.A. §§ 1110, 1131.  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  The appellant's post-service medical 
treatment records do not include any objective evidence of 
the existence of any current neurological disorder of his 
lower extremities.  Lower extremity neuropathy was not found 
on the service separation examination nor is there any 
documentation of the existence of any lower extremity 
neurological deficit within one year of the appellant's 
separation from service.  NCS conducted in both 2002 and 2007 
were normal and there was no evidence of peripheral 
neuropathy.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  The evidence in this case shows 
no conclusive evidence of the existence of any chronic 
neurologic disorder of either lower extremity and denial of 
that claim is warranted on the basis that there is no current 
disability, i.e., there is no neurological disorder.  

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
there is no currently demonstrated lower extremity neurologic 
pathology, the Board finds that the claim for entitlement to 
service connection for a lower extremity neurologic disorder 
must be denied.  The Board finds that the evidence of record 
is not in equipoise on the question of whether the appellant 
has any current lower extremity neurologic pathology that 
should be service connected.

As such, there is no basis on the current record to grant 
service connection for the appellant's claimed neurologic 
disorder of the lower extremity.  The preponderance of the 
evidence is therefore against the neuropathy service 
connection claim.  Since the preponderance of the evidence is 
against this claim under all theories of service connection, 
the benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Entitlement to service connection for a vision disorder 
diagnosed as refractive error and cataracts, claimed as due 
to the service-connected disability, is denied.

Entitlement to service connection for disorder of the lower 
extremities involving neuropathy and edema is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

Under 38 C.F.R. § 3.310, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice- 
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  The November 2005 Board remand 
included reference to the May 2002 VA examination which 
stated that the appellant's diagnosed major depression was 
related to his health problems and that these problems 
included the service-connected pancreatitis.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In the November 2005 remand, 
the Board directed the AMC/RO to obtain a medical opinion 
regarding the etiology of the appellant's currently diagnosed 
psychiatric disorder(s).  Post-remand, while the AMC/RO did 
schedule the appellant for a psychiatric examination, the 
examiner did not render a complete opinion on the question of 
whether or not the appellant's diagnosed psychiatric disorder 
(Major Depressive Disorder) was related to any aspect of the 
appellant's military service which would include service-
connected disabilities.  No follow-up action was taken by the 
AMC/RO to obtain such an opinion.  

The Court further held that where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Thus the case must 
be remanded so that a medical opinion that addresses all 
relevant theories of entitlement, i.e., direct, secondary, 
and presumptive service connection can be obtained.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
government or private physicians and/or 
medical facilities and hospitals that 
provided him with any treatment for any 
psychiatric or psychological disorder 
since 2007.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured, with assistance from 
the appellant as needed.  The records 
obtained must be associated with the 
claims file.

2.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

3.  After the above development has been 
completed, the AMC/RO should arrange for 
a psychiatrist to review the claims file, 
including all pertinent medical records 
and to provide a written opinion as to 
the etiology and onset of the appellant's 
major depressive disorder.  The reviewer 
is requested to provide an opinion as to 
the medical probability that any 
documented pertinent psychiatric 
condition is related to any in-service 
occurrence, any post-service occurrence 
or to the appellant's service-connected 
pancreatitis and diabetes mellitus 
disabilities (or treatment thereof) or to 
some other factor.  

In particular, the reviewer should 
discuss whether any service-connected 
disability caused, aggravated, 
contributed to or accelerated any 
diagnosed psychiatric disorder.  The 
reviewer should provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder found.  The reviewer 
should reconcile all psychiatric 
diagnoses documented in the appellant's 
records and provide a current psychiatric 
diagnosis.  The reviewing psychiatrist 
should also offer an opinion as to the 
onset date of the appellant's psychiatric 
condition(s), if any.  

If the reviewer finds that a psychiatric 
disorder is etiologically related to 
service or to a service-connected 
disability, to the extent possible, the 
reviewing psychiatrist should indicate 
the historical degree of impairment due 
any psychiatric disorder found to be 
related to service or a service-connected 
disability, as opposed to that due to 
other psychiatric disorders, personality 
defects and/or non-service-connected 
physical disabilities.

The reviewer must state the reasons for 
each opinion rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the reviewer.  

If a psychiatric examination or 
additional history is needed before an 
opinion can be rendered, the AMC/RO 
should arrange for said examination to 
occur.

4.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested psychiatric report does 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 
7 Vet. App. 439 (1995).  The re-
adjudication should include consideration 
of whether any pertinent pathology has 
been caused or made worse by the 
appellant's service-connected diabetes 
mellitus and pancreatitis disabilities or 
treatment thereof.  The AMC/RO should 
ensure that direct, presumptive, 
aggravation and secondary theories of 
service connection are considered.  

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


